DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Pending: 
1-9, 12-20
Withdrawn: 
16-20
Rejected:
1-9, 12-15
Amended: 
1, 2, 5, 13-15
New: 
NONE
Independent:
1, 2, 5


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kamat (US 8,999,079) in view of De Smet (US 2016/0002761) and “The Selection, Processing and Application of 6000 Series Aluminium Extrusion Alloys” (hereinafter Comalco).
Kamat teaches a process of forming and heat treating 6xxx strip with improved properties by: casting, homogenizing, hot rolling, optional cold rolling (with optional interannealing), solution heating, quenching, cold working >=25%, naturally aging, further aging/thermally treating in one or more steps (see Kamat Fig. 4, 5, 9, and column 10, line 9), which overlaps the claimed processing steps of casting, heating & maintaining, hot rolling, cold rolling, heat treating, quenching, aging, and cold rolling (cl. 1, 2, and 5).  
Claim 1
Claim 2
Claim 5
Kamat
Cast 6xxx
Cast 6xxx
Cast 6xxx or 7xxx
Cast 6xxx
Heat (homogen.) 510-580°C hold ≥0.5 hr
Heat (homogen.) 510-580°C hold 0.5-100 hr
Heat (homogen.) 400-600°C hold 0.5-100 hr
Homogen.  

[540-580°C for time≥2 hr De Smet]
Hot roll thick≤12 mm
Exit temp 250-400°C
Hot roll thick≤12 mm
“quenching” w exit temp 150-300°C
Hot roll thick≤12 mm
“quenching” w exit temp 30-400°C
Hot roll 

[hot rolling exit temperature of ≥260°C (see De Smet [0033]) and thickness -7.5mm]
Cold roll to 1st gauge


Cold roll 
SHT 520-590°C
quench


SHT [solutionize 530-560C, De Smet]
quench

*(time between quenching & underaging 10 min to 24 hrs)
*(time between quenching & underaging 10 min to 24 hrs)
*(time between quenching & underaging 10 min to 24 hrs)
Quenching, optionally natural aging (i.e. few minutes or hours) followed by aging (column 9 lines 47-column 10 line 30)
Underage 155-200°C 1-72 hrs
Underage 155-200°C 1-72 hrs
Underage 155-200°C 1-72 hrs
Age (labeled “thermally treating”) 150-425F (66-218°C) [0104] <30 hrs
Cold rolling
Cold rolling (after quenching)
Cold rolling (after underaging)
Cold working ≥25%

cl. 3) post cast quenching before heating, casting by continuous casting
cl. 6) pre aging


cl. 4) coiling before heating
cl. 7) re-aging
aging 150-425°F (66-218°C)


cl. 8) re-aging at 90-200C



cl. 9) re-aging time 1-72 hrs



cl. 12) cold roll 10-80%



Kamat teaches said aging/thermal treating takes place at 150-425°F (66-218°C) (column 10, lines 9, 29), and may comprise a plurality of aging steps, which overlaps the claimed temperature range, and therefore overlaps the claimed underaging step.  Kamat teaches aging for typically <30 hrs (see Fig. 20, etc), which overlaps the claimed aging time. Further concerning motivation to underage, Comalco teaches underaging produces the predictable effect of enhancing formability (p 9). It would have been obvious to one of ordinary skill in the art to have performed the steps of working and heat treating taught by Kamat, while underaging (within the overlapping temperature range taught by Kamat of 66-218°C), in order to provide the predicable result of enhancing formability, as taught by Comalco p 9.
Kamat does not teach the typical homogenization temperature and time, hot rolling exit temperature and thickness (cl. 1, 3, 5), or solutionizing temperature. However, De Smet, who is also drawn to forming Al-Mg-Si rolled sheet, teaches typical homogenizing temperatures of 540-580°C for time>=2 hr (see De Smet [0031-0032]), hot rolling exit temperature of ≥260°C (see De Smet [0033]) and thickness -7.5mm, and solutionizing at 530-560°C are suitable to form 6xxx sheet with excellent properties (see example, De Smet [0057-0062], see also Table above for comparison). It would have been obvious to use the parameters of heat treating taught by De Smet for the process of forming sheet taught by Kamat, because De Smet teaches said parameters provide sufficient homogenization, sufficient solutionizing, and good anisotropy properties. 
Concerning claims 2-4, Kamat teaches casting by either DC casting or continuous casting (column 2 lines 46-47), and the above mentioned steps can take place in a batch or continuous modes (column 3, lines 51-52). It would have been obvious to cool between continuous casting and homogenizing, and further coil prior to homogenizing, in order to perform homogenization in a batch type manner. 
Concerning claim 5, Kamat teaches hot rolling can be followed by quenching (column 3 lines 4-16). 
Concerning claims 6-9, the instant "pre-aging" or "re-aging" or "underaging" as well as the time and temperatures of such are held to be met by Kamat's teachings of one or a plurality of heat treatments between 150-425°F (Kamat column 10, lines 4-30), for typically <30 hrs (see Fig. 20, etc).
Concerning claims 13-15, Kamat teaches an overlapping Al-Mg-Si-Cu alloy composition, see Kamat at column 19, lines 42-51, and column 20, lines 30-42.

Response to Amendment
In the response filed on 3/8/22 applicant amended claims 1, 2, 5, 13-15, and submitted various arguments traversing the rejections of record. The examiner agrees that no new matter has been added.
Applicant’s argument that the instant invention is allowable because the prior art does not teach or suggest the amended aging temperature and times has not been found persuasive. Though the amendment to the aging temperature has overcome the rejections in view of Aruga, Kamat teaches aging for a time and temperature that overlaps the instantly claimed aging time and temperatures.
Further concerning motivation to underage, Comalco teaches underaging produces the predictable effect of enhancing formability. As stated supra, it would have been obvious to one of ordinary skill in the art to have performed the steps of working and heat treating taught by Kamat, while underaging (within the overlapping temperature range taught by Kamat of 66-218°C), in order to provide the predicable result of enhancing formability, as taught by Comalco p 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        7/8/22